Citation Nr: 1307830	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent, from November 18, 2004 to June 12, 2006, in excess of 20 percent, from June 13, 2006 to August 6, 2006, and in excess of 30 percent from August 7, 2006 to the present, for service-connected degenerative joint disease and hallux limitus of the left foot (residual fracture to the 2nd, 3rd, and 4th metatarsals).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1974 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was before the Board on a prior occasion, and was remanded in December 2012 for evidentiary development.  All actions required by the remand have been accomplished, and the claim is ripe for appellate review.    

The entirety of the Veteran's claims file, to include the portion contained in the electronic Virtual VA system, has been reviewed.  


FINDING OF FACT

The Veteran's service-connected degenerative joint disease with hallux limitus is representative of a severe malunion in the metatarsals of the left foot from November 18, 2004 to the present; there is no loss of use of the foot, and the Veteran's symptoms are fully contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but not more than 30 percent, for service-connected degenerative joint disease and hallux limitus of the left foot (residual fracture to the 2nd, 3rd, and 4th metatarsals), have been met from November 18, 2004 to August 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276-5284 (2012).

2.  The criteria for a rating in excess of 30 percent for service-connected degenerative joint disease and hallux limitus of the left foot (residual fracture to the 2nd, 3rd, and 4th metatarsals), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5276-5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012) includes the statutory requirements to assist the Veteran in the development of his claim.  VA has issued final regulations to implement these statutory requirements.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA, and the below decision represents a grant of the maximum schedular rating for the Veteran's service-connected left foot disability (without loss of use).  With regard to extraschedular entitlement, for the reasons set forth below, VA has fulfilled its duty under the VCAA.  

Indeed, in order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes, and as such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2012).

Legal Criteria-Increase Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Discussion of the staged rating assigned by the RO is included in the analysis portion of this decision.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Analysis

The Veteran in this case is in receipt of service-connected compensation benefits for a left foot disorder involving residual fracture of three of his toes and degenerative joint disease/hallux limitus in the large toe.  A noncompensable rating was assigned with the award of service connection.  Subsequent to that action, the Veteran came forth with a claim for an increase.  A rating decision, dated in August 2005, increased the Veteran's rating to 10 percent, and a timely disagreement was filed.  A subsequent rating action, dated in March 2007, staged the Veteran's disability rating following a surgical procedure.  Essentially, the RO determined that a 20 percent rating was warranted from June 13, 2006 to August 6, 2006, and as there was no follow-up care, a 10 percent rating was reestablished from August 7, 2006.  The Veteran was then afforded a new VA examination, and based upon this, a maximum schedular 30 percent rating was assigned from August 7, 2006.  
Essentially, the Veteran maintains that his foot disablement warrants a higher rating for all the periods under appellate consideration.  

At the outset, the Board notes that the Veteran is rated under Code 5283, which pertains to malunion or nonunion of the metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  The Veteran has not displayed claw foot or flatfoot as a result of his service-connected fracture residuals, and while hallux valgus and hammertoes have been assessed, evaluation of the foot disability on that basis would not result in a higher rating for the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  Indeed, given that the metatarsals in the left foot have been expressly found to have malunion as due to fracture residuals and degenerative changes requiring implant emplacement in the large toe, Code 5283 is the appropriate diagnostic criteria to consider in a rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283. 

Under Diagnostic Code 5283, 10 percent rating will be assigned for moderate impairment associated with the malunion, 20 percent for moderately severe, and 30 percent for severe impairment.  The note to the Diagnostic Code provides that a 40 percent rating will be assigned if there is actual loss of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283, Note.  Parenthetically, the Board notes that while arthritis is present, the limitation of motion associated with the Veteran's service-connected disability picture is severe enough to be compensable under joint-specific guidelines, making a consideration of Code 5003 unnecessary.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

There are several radiographic reports of record which document the progression of the Veteran's foot disorder.  In December 2000, the Veteran had marked deformity noted in the first through fourth metatarsals, with bony proliferation present.  There was no degenerative process at that time.  The Veteran had clinical consultations for his left foot, and a radiographic note of November 2004 stated that clinical history established a reportedly significant joint disease in the first metatarsal.  This was confirmed by radiographic studies, which noted the established bony deformity and indicated co-morbid hallus valgus and hammertoes in the first and fifth digits of the foot.  

The Veteran has consistently reported pain in his foot since the filing of his claim for an increase. In a letter submitted to VA, dated in July 2006, he indicated that he cannot stand for more than 10 minutes, and cannot walk for more than 15 due to pain.  He has related that the pain has gradually gotten worse, to the point where it will move from a dull, aching pain to a more pronounced "stabbing" pain in the big toe joint.  The Veteran asserted that anti-inflammatory medication is of little help to him.  

The clinical history indicates that the Veteran had some initial relief with prescribed orthoses, with a May 2005 note showing that there was some substantial improvement in pain management when using the inserts.  Contemporaneous VA podiatry records indicated that conservative treatment was recommended before surgery was to be contemplated.  Unfortunately for the Veteran, the conservative measures provided little relief, and in August 2006, he underwent surgical correction in his large toe.  

The surgical report indicated that the Veteran had substantial damage to the cartilage in his first metatarsal.  Specifically, the podiatrist stated that " the dorsal two-thirds of the articular cartilage of the head of the first metatarsal had worn away down to subchondral bone."  An implant was placed in the toe to correct this abnormality, and the Veteran was to have a follow-up appointment after the surgery.  

While there is limited record of follow-up care for this surgery, the Veteran was scheduled for a new VA examination pursuant to a Board remand in December 2010.  The examination report, dated in January 2011, confirmed the presence of traumatic changes in the first four metatarsals on the left foot, and severe degenerative disease in the first metatarsal was reported.  This disorder was noted to produce chronic pain and limited range of motion.  Essentially, the surgery of 2006 had a very limited affect on the chronic pain.  Indeed, the Veteran stated that his pain is worse since that time, and that he must endure injection therapy, and even then, there is only relief for one or two weeks.  The Veteran stated that orthotic correction had been tried over the years and that it had been only a limited help.  The Veteran wore stiff shoes and his gait was notably affected by the left foot disability.  

Based on the findings of this examination, the Veteran's disability rating was increased to 30 percent.  As noted above, this is the highest schedular evaluation available under Code 5283 when loss of use of the foot is not present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Essentially, the Board must determine if, during the course of the two earlier periods under review, the Veteran meets the requirements for a higher rating.  In this regard, it is noted that the terms "moderate," "moderately severe," and "severe" are not defined in the regulatory language, and must be interpreted in a manner that is "equitable and just."  See 38 C.F.R. § 4.6.  

In so doing, the Board notes that the surgical report of August 2006 specifically found a degenerative process that had worn the cartilage out of the first metatarsal to the point where there was bone-to-bone contact.  This is consistent with the Veteran's report of constant pain prior to the surgical correction.  While the date of the surgery was August 2006, it is reasonable to conclude that the condition had grown to such a severe state prior to that specific time.  Indeed, the Veteran, upon filing his claim for an increase, had alleged that there was constant and chronic pain, and radiographic evidence confirmed that a degenerative process was significant in a November 2004 report.   The VA clinical records show the Veteran to have complaints of bone-to-bone arthritis on November 18, 2004, and the RO in the initial adjudication of the claim, determined this to be the date within the year prior to the filing of a claim for an increase when worsening was first shown.  The Board agrees with this assessment; however, it notes that the worsening was much more severe than initially considered by the RO.  

Indeed, based on the evidence of record, which includes consideration of constant complaints of pain and limitations in walking/standing, the Board is convinced that the malunion in the metatarsals, particularly as a result of the arthritis in the first metatarsal, was significant enough to be deemed "severe" between November 2004 and August 2006.  That is, the Board believes the Veteran in his contention that the severity of the foot condition was consistent from November 2004 forward, and that it did not suddenly become severe in August 2006.  Accordingly, the Board will assign the maximum schedular 30 percent rating from November 18, 2004 (i.e. the date within the year prior to the filing of the claim where an increased disability was shown) to August 6, 2006.

As mentioned above, it is noted that, in circumstances where there is an actual loss of use of the foot, a 40 percent rating shall be assigned as the maximum schedular disability evaluation.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The Veteran does not contend that he has loss of use in the foot.  The clinical evidence shows that he is ambulatory and retains significant function of the foot.  Thus, the 30 percent rating is the maximum schedular evaluation and is appropriate for the entire time period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283, Note.  

With regard to factors such as functional loss (including weakness, fatigability, etc.), the Board notes that while muscle fatigue and loss of motion were specifically found not to exist following repeated exercise in the most recent 2011 examination, that the Veteran was significantly limited by pain at that time.  This is something that is fully contemplated in the understanding of the Veteran's disability picture to be "severe" in nature throughout the entire appeal period, and thus, is considered in the assignment of the 30 percent schedular rating.  See DeLuca at 202.  

The Board acknowledges that the Veteran's pain is significant and limiting; however the CAVC has held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  Here, the evidence set out above excludes the possibility that the function of the left foot was so impaired by pain or orthopedic factors as to be equally well served by an amputation stump with use of a suitable prosthetic appliance.  In fact, the clinical evidence reflects that, despite the presence of pain, the Veteran's left foot is still functional for ambulation.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Veteran has reported pain as the chief symptom, and evidence has shown gait abnormalities and standing/walking restrictions associated with the disability.  The Board finds that these are all contemplated in the rating schedule.  The criteria specifically provide for ratings based on the presence of severe limitation of foot function, including due to pain, weakness, fatigue, incoordination, and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Moreover, a higher rating is available where loss of use of the foot is shown.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable to entitlement to a rating in excess of 30 percent (either via loss of use or an extraschedular rating) because the preponderance of the evidence is against that portion of Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 30 percent disability rating, from November 18, 2004 to August 6, 2006, for service-connected degenerative joint disease and hallux limitus of the left foot (residual fracture to the 2nd, 3rd, and 4th metatarsals), is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

A rating in excess of 30 percent for service-connected degenerative joint disease and hallux limitus of the left foot (residual fracture to the 2nd, 3rd, and 4th metatarsals), is denied.  


____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


